The case is to be placed on the calendar for oral argument. MCR 9.224(C), (F). The parties are directed to file briefs with the Court addressing whether the proposed suspension of thirty days without pay is sufficient discipline in this case. The brief of the respondent judge is due 28 days after the date of this order. The brief of the Judicial Tenure Commission is due 21 days after the brief of the respondent judge is filed in this Court. The respondent judge may file a reply brief within 14 days after the brief of the commission is filed in the Supreme Court. The briefs are otherwise to accord with MCR 9.224(A), (B), and (D).